Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently no claim is understood/recognized as being generic to the following disclosed patentably distinct species: 

Species 1:  Fig[s] 10A, 11A, – illustrates a silicide layer 80 completely cover the upper surface of a first metal layer 75. A second contact 110 directly contacts the upper surface of the silicide layer 80.

Species 2:  Fig[s] 10B, – illustrates a silicide layer 80 embedded in the metal layer 75. A second contact 110 directly contacts the upper surface of the silicide layer 80 and the first metal layer 75.

Species 3:  Fig[s] 10C, – illustrates a first metal layer 75 penetrates through silicide layer 80 and directly contacts the second contact 110.

Species 4:  Fig[s] 11B, – illustrates a silicide layer 80 completely cover the upper surface of a first metal layer 75. A second contact 110 partially penetrates through silicide layer 80.

Species 5:  Fig[s] 11C, – illustrates a second contact 110 penetrates through silicide layer 80 and directly contacts the top surface of first metal layer 75.

Species 6:  Fig[s] 13, – illustrates a silicide layer 80 completely cover the upper surface of a first metal layer 75. A plurality of second contacts 110A/110B directly contacts the upper surface of the silicide layer 80. 

The species are independent or distinct for the distinctions highlighted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896